Citation Nr: 1302898	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for the service-connected lumbar strain for the portion of the appeal period prior to November 1, 2008, and an initial rating higher than 20 percent thereafter. 

2.  Entitlement to an initial rating higher than 10 percent for service-connected angle recession glaucoma of the left eye. 

3.  Entitlement to an initial compensable evaluation for service-connected facial scars for the portion of the appeal period prior to December 28, 2007, an evaluation higher than 10 percent for the portion of the appeal period from December 28, 2007 to July 26, 2011, and a rating higher than 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2005. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from September 2005 and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Board remanded the claims for additional development.  

In January 2011, the Veteran testified at a videoconference before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  Prior to November 1, 2008, the Veteran's lumbar spine disability was manifested by subjective complaints of constant pain; forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees without abnormal gait or abnormal spine contour; there was no objective evidence of degenerative disc disease; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and the Veteran's lumbar spine condition was not productive of incapacitating episodes during any 12 month period, or neurological manifestations including radiculopathy.

2.  As of November 1, 2008, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period; and ankylosis of the entire thoracolumbar spine is not shown.

3.  Upon entry into active service, the Veteran's corrected distant visual acuity in his right eye was reported as 20/25 and in the left eye it was 20/200. 

4.  Post-service, and since the March 1, 2005, effective date of the grant of service connection for angle recession glaucoma of the left eye, the Veteran's corrected visual acuity in the right eye has been reported as no worse than 20/40, and left eye visual acuity is limited to light perception.  

5.  The Veteran's current level of disability for angle recession glaucoma of the left eye is no more than 30 percent disabling; and after a deduction of 20 percent, no more than a 10 percent disability rating is warranted. 

6.  Prior to July 26, 2011, the Veteran's facial scars, were manifested by one, but no more, characteristic of disfigurement.

7.  Effective July 26, 2011, the evidence fails to show that the Veteran's facial scars were productive of at least four of the characteristics of disfigurement or gross distortion or asymmetry of features.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2008, the criteria for a rating higher than 10 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012). 

2.  As of November 1, 2008, the criteria for a rating higher than 20 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012). 

3.  The criteria for a rating in excess of 10 percent for angle recession glaucoma of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.322(a), 4.22, 4.75, 4.84a, Diagnostic Codes 6013-6070 (2008).

4.  Prior to July 26, 2011, the criteria for the assignment of a 10 percent rating, but not higher, for facial scars, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to October 23, 2008); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 7800-7805 (2012).

5.  Effective July 26, 2011, the criteria for the assignment of a rating higher than 30 percent for facial scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 7800-7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in September 2004, August 2006, May 2008, and June 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in the September 2012 supplemental statements of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim and also introduced additional documents for inclusion into the evidence already of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher ratings.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with the claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 



I. Lumbar Spine

By a rating decision in September 2005, the RO granted service connection for lumbar strain and assigned a 10 percent disability rating, effective March 1, 2005, the day after the Veteran's retirement from service.  The Veteran appealed for a higher disability rating.  In a rating decision in March 2007, the RO granted service connection for plantar fasciitis of the left foot.  In a rating decision in November 2008, the RO increased the Veteran's disability rating for a lumbar spine disability to 20 percent, effective November 1, 2008.  The Veteran appealed for higher ratings.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Intervertebral disc syndrome is rated pursuant to Diagnostic Code 5243, and may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected lumbar strain is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012). 

On VA examination in May 2005, the Veteran complained of pain in the lumbar spine rated as 2/10 in intensity, with flare-ups, rated as 8/10, occurring approximately every 3 months and lasting approximately 2 weeks.  The pain was accompanied by weakness.  During flare-ups there was additional limitation of motion to include inability to walk or work as hard as normal.  He treated the pain with medication, rest and soaking his back in water.  He denied use of a brace or ambulatory assistive devices.  He was able to walk 2 miles and half a mile during flare-ups.  His gait was normal and he was able to heel and toe walk easily.  Flexion of the lumbar spine was to 90 degrees without pain, extension was to 30 degrees with pain after 5 degrees, lateral flexion was to 30 degrees, bilaterally, without pain, and lateral rotation was to 30 degrees, bilaterally, without pain.  There was no postural abnormality or spasm noted.  There was mild tenderness of the lumbar spine area.  There was increased pain on repetitive use with no changes in range of motion.  The examiner expressed the opinion that it was conceivable that flare-ups in pain resulted in additional limitation of motion after lots of repetitions.  There was 5/5 strength in the lower extremities with no atrophy noted.  Deep tendon reflexes were normal and straight leg raise test was negative.  Lasegue sign was negative.  X-rays of the lumbar spine showed no acute bony abnormalities, alignment was normal and disk spaces were well preserved.  The examiner diagnosed lumbar strain.  

A March 2006 x-ray of the lumbar spine revealed no abnormalities.  A private treatment record in April 2006, noted no radicular symptoms associated with the lumbar spine.  In 2006 statements, the Veteran claimed incapacitating episodes of chronic pain due to the lumbar spine condition in the previous year.  Reportedly, incapacitating episodes lasted up to 6 weeks.  VA clinical treatment notes in August 2008 recorded complaints of radicular pain in the left leg that caused the Veteran to limp, and which was associated with plantar faciitis.  

On VA examination in November 2008 the Veteran reported daily pain rated as a 3-4/10 with flare-ups every 3 weeks, rated as 9/10.  These flare-ups lasted up to 2 weeks.  The Veteran reported occasional leg symptoms on the left which radiated from the left buttocks down the thigh stopping before the knee.  He indicated that the pain was worse with standing and better with sitting down and bending over.  He did not use assistive devices for ambulation.  He denied bowel or bladder problems.  On objective examination there was lumbar spine tenderness on the left and right paraspinal region but not on the midline.  The range of motion of the lumbar spine was forward flexion to 45 degrees with pain beginning at 30 degrees, extension to 10 degrees without pain, right rotation to 20 degrees, left rotation to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees.  The combined range of motion of the thoracolumbar spine was 135 degrees.  He had similar range of motion with repetitive movements, with pain after repetition. Straight leg raising was positive for the left leg.  He had 5/5 strength in the lower extremities and light touch sensation was intact and reflexes were normal.  X-rays showed an overall good alignment with good preservation of disk space.  There was no fracture identified.  The assessment was lumbar strain.  The examiner noted that the Veteran's complaints of left lower extremity radicular pain, per history, were consistent with claudication, however, x-rays showed no significant degenerative changes.  The examiner indicated that it was conceivable that pain could further limit function, however, it was not feasible to attempt to express any in terms of additional limitation of motion with any degree of medical certainty.  

At the personal hearing held in January 2011, the Veteran testified that his lumbar spine required treatment with a TENS unit and a back brace. 

On VA examination in July 2011, the Veteran complained of low back pain rated as 8/10, with increased pain of 10/10 during flare-ups  in pain.  Flare-ups occurred 5 times a week and lasted all day.  The pain was relieved by rest and medication.  The pain was worsened by prolonged standing, sitting, and physical therapy.  He denied bowel or bladder dysfunction.  The Veteran denied bed rest in the previous 12 months.  While the Veteran reported pain in the legs, the examiner found that the reported symptoms were not characteristic of a radicular pattern.  On examination, sensation was intact over the L1-S1 dermatomes, bilaterally.  Straight leg raise and Babinski were negative, bilaterally, with no clonus.  Range of motion of the lumbar spine showed forward flexion to 45 degrees with onset of pain at 10 degrees.  Extension was to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, with complaints of pain throughout the range of motion. Objective evidence of pain with active motion was noted with no changes on repetitive movements.  X-rays of the lumbar spine revealed no loss of disk space or vertebral height.  There was no kyphosis or lordosis.  The impression was remnants of lumbar strain.  The VA examiner stated that the Veteran's limitations were secondary to pain and not excessive fatigability or in-coordination, or weakened movements.  The examiner stated that he felt the Veteran could obtain and maintain substantially gainful employment, and certainly the Veteran was capable of sedentary employment.  It was further noted that based on the Veteran's current symptoms and x-ray findings, he would likely be able to maintain physical employment as well. 

Although in statements the Veteran claimed incapacitating episodes of chronic pain due to the lumbar spine condition, throughout the period on appeal the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome because the record does not show documented periods of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings based upon his combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, prior to November 1, 2008, flexion of the lumbar spine was to 90 degrees without pain, lateral flexion was to 30 degrees, bilaterally, without pain, and lateral rotation was to 30 degrees, bilaterally, without pain.  On extension, while the Veteran reported pain at 5 degrees, he was nonetheless able to extend to 30 degrees.  Similarly, while the Veteran complained of pain with repeat motions, and the examiner determined that it was conceivable that flare-ups in pain resulted in additional limitation of motion after lots of repetitions, there was no objective evidence on examination that increased pain resulted in additional limitation of motion.  Additionally, no postural abnormality or spasms were noted.  Those ranges of motion would warrant no more than a rating of 10 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, limitation of flexion of the lumbar spine to 60 degrees or less, or combined thoracolumbar motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, are not shown.

As for neurological manifestations, prior to November 1, 2008, x-rays of the lumbar spine showed no acute bony abnormalities, alignment was normal and disk spaces were well preserved.  The Veteran's gait was normal and he was able to heel and toe walk easily.  While there was mild tenderness of the lumbar spine area, no postural abnormality or spasms were noted, and although the Veteran complained of left leg radicular pain, private and VA clinicians noted no radicular symptoms associated with the lumbar spine.  Rather the Veteran's symptoms were associated with the service-connected plantar faciitis of the left foot, which has been assigned a separate disability rating.  Significantly, on examination, strength in the lower extremities was 5/5 and no atrophy was noted.  Deep tendon reflexes were normal and straight leg raise test was negative.  Lasegue sign was also negative.  

The Board finds that prior to November 1, 2008, the findings in the medical records accordingly do not support a conclusion that the Veteran had radiculopathy, or that he had any other objective neurological symptoms related to his low back disability.  The Veteran is thus not entitled to an increased rating for his low back disability based upon consideration of any neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians prior to November 1, 2008. 

The Board has determined that prior to November 1, 2008, the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they are not shown to result in limitation of function of a severity to warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Despite the Veteran's subjective complaints, there are no objective neurological manifestations demonstrated or diagnosed by any physician prior to November 1, 2008.  Accordingly, the Board finds that the Veteran is not entitled to a separate rating for neurological manifestations prior to November 1, 2008. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent prior to November 1, 2008.  However, the weight of the credible evidence demonstrates that prior to November 1, 2008, Veteran's low back disability has not warranted a rating higher than 10 percent. 

The RO increased the Veteran's disability rating to 20 percent, effective November 1, 2008.  

The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in November 2008 and July 2011, fall at most within the requirements for a 20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

On VA examination in November 2008 and November 2011, while the Veteran complained of pain on flexion at 10 degrees, he was nonetheless able to accomplish forward flexion to 45 degrees.  In November 2008, the Veteran exhibited extension to 10 degrees without pain, right rotation to 20 degrees, left rotation to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees, with a combined range of motion of the thoracolumbar spine was 135 degrees.  

Similarly, while on examination in July 2011, the Veteran complained of pain throughout the entire range of motion, extension was to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  Objective evidence of pain with active motion was noted with no changes on repetitive movements.  The VA examiner stated that the Veteran's limitations are secondary to pain and not excessive fatigability or in-coordination, or weakened movements.  Significantly, the examiner noted that based on the Veteran's current symptoms and x-ray findings, he would likely be able to secure and maintain sedentary and physical employment.  Limitation of flexion of the lumbar spine to 30 degrees or less is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

As for neurological manifestations, the medical evidence of record includes essentially normal neurological findings in the lower extremities and does not show that the Veteran has any separately compensable neurological abnormalities due to degenerative disc disease of the lumbar spine.  In this regard, x-rays of the lumbar spine revealed no loss of disk space or vertebral height.  To the extent that the Veteran reported occasional leg symptoms on the left which radiated from the left buttocks down the thigh stopping before the knee, the VA examiner in July 2011 specifically found that the pain was not characteristic of a radicular pattern.  Significantly, on examination the Veteran exhibited 5/5 strength in the lower extremities, light touch sensation was intact and reflexes were normal.  Straight leg raise and Babinski were negative, bilaterally, with no clonus.  Additionally, the Veteran denied any bowel or bladder abnormalities.  

The Board finds that the evidence of record after November 1, 2008, does not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his low back, that may be separately rated.  The Veteran is thus not entitled to an increased rating for his low back disability based upon consideration of any other neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians after November 1, 2008. 

The Board has determined that effective November 1, 2008, the Veteran is entitled to no more than the currently assigned 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they are not shown to result in limitation of function of a severity to warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to whether the Veteran is entitled to a separate rating for his neurological manifestations, despite the Veteran's subjective complaints, there are no objective neurological manifestations demonstrated or diagnosed by any physician after November 1, 2008.  Accordingly, the Board finds that the Veteran is not entitled to additional separate ratings for neurological manifestations after November 1, 2008. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, and all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 20 percent after November 1, 2008.  However, the weight of the credible evidence demonstrates that after November 1, 2008, the Veteran's low back disability has not warranted a higher rating. 

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the lumbar spine disability prior to November 1, 2008.  The Board further finds that the evidence is against the assignment of a rating higher than 20 percent for the lumbar spine disability as of November 1, 2008.  There preponderance of the evidence is also against the assignment of any separate neurologic rating.  Therefore, the claim for higher ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Angle Recession Glaucoma of the Left Eye

The service treatment records noted amblyopia with uncorrectable far vision of 20/200 in the left eye on service induction in June 1984.  Uncorrected right eye near vision was 20/20, uncorrected and corrected far right eye vision was 20/25.  During active duty the Veteran developed angle recession glaucoma in the left eye.  Treatment consisted of therapy, Argon laser trabeculopathy and medication.  In February 1995 the Veteran underwent trabeculectomy filtering procedure.  On separation from service, it was noted that the Veteran had glaucoma in the left eye that required surgery and ongoing treatment with medication.  The Veteran reported a loss of vision of 95 percent.  His left eye vision was limited to light perception only.  

On VA examination in May 2005, the Veteran reported being hit on the left eye by a rock in 1985.  Reportedly, he was a boxer in service from 1985 to 1989.  He developed left eye glaucoma in 1986.  He underwent left eye laser trabeculoplasty twice in 1986.  He related an episode of total loss of vision in the left eye in 1995, followed by a trabeculectomy for glaucoma.  The Veteran complained of left eye pain, blurring and a cut field of vision.  He described his left eye disability as progressively worse.  The examiner noted refractive error and maculopathy in the left eye.  There was no keratoconus, strabismus, nystagmus, loss of eyebrow, loss of lashes, homonymous hemianopsia, peniguecula, ptergyum, lagophthalmos, symblepharon, or diplopia present.  The eye lens had not been removed in either eye.  The eyelids were normal.  Uncorrected right eye near vision was 20/20, uncorrected far right eye vision was 20/25, and corrected near and far vision in the right eye was 20/20.  Vision in the left eye was limited to counting fingers from a distance of 6 inches, with visual acuity worse than 5/200.  

The examiner diagnosed left eye angle recession glaucoma.  The Veteran's left eye disability had mild effects on his ability to perform activities of daily living.  Occupationally, there was vision difficulty.  The examiner opined that the left eye changes, were caused by injuries incurred while boxing.  The examiner indicated that he was unable to determine how much vision loss contributed to maculopathy secondary to the severity of the glaucoma.  The examiner determined that it was likely that most of the vision loss was secondary to glaucoma.  

By a rating decision in September 2005, the RO granted service connection for angle recession glaucoma and assigned a 10 percent disability rating, effective March 1, 2005, the day after the Veteran's retirement from service.  The RO arrived at this decision having determined that the Veteran had entered active service with a 20 percent preexisting disability in his left eye and that on VA examination he was found to have impairment classified as 30 percent disability.  Therefore, after subtracting the former from the latter, a 10 percent disability rating was assigned.  The Veteran appealed for a higher disability rating.  

In support of his claim, in a June 2007 statement the Veteran asserted entitlement to a higher disability rating for his left eye condition because prior to service he did not require treatment with topical eye drops to control left eye pressure.  The Veteran further complained that current treatment with eye drops was productive of severe irritability.   

On VA examination in October 2008, the examiner noted a history of glaucoma incurred while boxing during service.  The Veteran complained of left eye blurring once a year.  There was no keratoconus, homonymous, nystagmus, ptosis, lagophthalmos, symblepharon, diplopia, strabismus, loss of eyebrows or eye lashes, or scotoma.  Left and right eye pressure was 21.  Uncorrected right eye near vision was 20/20, uncorrected far right eye vision was 20/20, and corrected near and far vision in the right eye was 20/20.  Vision in the left eye was limited to hand motion that could be detected at 5 feet of distance.  Visual acuity in the left eye was worse than 5/200.  There was no more than 4 diopters of spherical correction between the eyes.  

A VA examiner in April 2009 noted a history of boxing in service, along with a left ocular laceration noted in June 1987, followed by surgical repair.  The examiner observed that on service enlistment amblyopia, uncorrectable visual acuity, was noted.  During service angle recession glaucoma was initially diagnosed in July 1987.  The examiner concluded that the evidence did not show that glaucoma was present prior to service entry.  The examiner pointed out that there was nothing that would inhibit the Veteran's participation in boxing following service induction as he was cleared to participate in the sport.  The examiner opined that Veteran's angle recession glaucoma was the result of trauma, apparently from boxing.  The examiner determined that the glaucoma was secondary to multiple injuries. 

On VA examination in July 2011, the Veteran complained of left eye blurring once a year.  There was no keratoconus, homonymous, nystagmus, lagophthalmos, symblepharon, diplopia, strabismus, loss of eyebrows or eye lashes, or scotoma.  right eye pressure was 17, and 22 in the left eye.  There was slight ptosis in the left eye.  Uncorrected right eye near vision was 20/20, uncorrected far right eye vision was 20/20, and corrected near and far vision in the right eye was 20/20.  The VA examiner stated that the Veteran's left eye visual acuity was worse than 5/200, as it was limited to light detection only.  The Veteran was unable to detect hand motion or count fingers at any distance.  The examiner indicated that vision was bare light perception with no ability to do visual field testing in that eye.  The left eye was comfortable and not painful.  He used daily medication for angle recession glaucoma.  

During the pendency of the appeal, the criteria for rating eye disabilities were amended.  However, because the Veteran filed this claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

The Veteran's left eye disability has been rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6013-6070 (2008).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  The applicable criteria directs the rater to rate simple, primary noncongestive glaucoma on impairment of visual acuity or field loss, with a minimum rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code Diagnostic Code 6013 (2008). 

In rating visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating.  38 C.F.R. § 4.75.  Since service connection is not in effect for the right eye, it is considered normal (which, in terms of central visual acuity means 20/40 vision as shown at 38 C.F.R. § 4.84a, Table V) for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2008). 

When there is blindness in one eye, having only light perception, and visual acuity in the other eye is 20/70, a 50 percent evaluation may be assigned.  When visual acuity in the other eye is 20/50, a 40 percent evaluation may be assigned.  Diagnostic Code 6069.  A 30 percent disability rating for blindness in one eye, having only light perception, with normal vision in the other eye at 20/20. Diagnostic Code 6070.  A 40 percent rating is warranted for anatomical loss of one eye, under circumstances where service connection is not in effect for impairment of the other eye, or where visual impairment in the other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066. 

Under Diagnostic Code 6080, unilateral field vision limited with the loss of the temporal half, loss of the nasal half, concentric contraction to 30 degrees but not to 15 degrees, concentric contraction to 45 degrees but not to 30 degrees, or concentric contraction to 60 degrees but not to 45 degrees, warrants a 10 percent rating.  In unilateral cases, a 20 percent rating is assigned only when there is concentric contraction to 15 degrees but not to 5 degrees.  Homonymous hemianopsia and concentric contraction to 5 degrees in unilateral cases warrant a 30 percent evaluation.  Of note is that ratings for unilateral impairment of field vision do not exceed 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there in an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80. 

The medical findings establish that the Veteran is not blind in his nonservice-connected right eye.  In fact, the VA examinations of the eyes conducted disclose that throughout the period on appeal visual acuity in the Veteran's right eye was no worse than 20/40.  As noted above, since he is not blind in this eye, his visual acuity in the right eye must be considered to be normal.  Thus, while his left eye vision is limited to light perception, an evaluation of no more than 30 percent for the left eye condition is appropriate under Diagnostic Codes 6013-6070.

Absent anatomical loss of the service-connected left eye, a 30 percent rating is the maximum rating that may be assigned when, as here, service connection is not in effect for the nonservice-connected right eye and there is no blindness in the nonservice-connected eye.  38 C.F.R. § 3.383.  In other words, absent anatomical loss of the left eye which would warrant a 40 percent rating, a higher disability rating is not warranted. 

Based on the evidence of record, the Board finds that absent any pre-service impairment, an evaluation in excess of 30 percent is not warranted for the Veteran's left eye, at any time during the course of this appeal.  According to Table V-Ratings for Central Visual Acuity Impairment the maximum evaluation available for total loss of vision in a single eye without an enucleation is 30 percent.  See 38 C.F.R. § 4.84a (2008).  According to the Ratings for Impairment of Field Vision, the maximum evaluation available for a single eye is 30 percent.  See 38 C.F.R. § 4.84a (2008).  Consequently, as the Veteran is at the maximum schedular evaluation for loss of vision in the left eye without an enucleation, (absent the pre-service impairment) an increased schedular evaluation is not warranted.  38 C.F.R. § 4.84a (2008). 

The Board has carefully considered the Veteran's statements and testimony regarding how the symptoms of angle recession glaucoma of the left eye affect his daily activities and life.  Discomfort and interference with daily activities are accounted for in the Rating Schedule, as the Rating Schedule is designed to compensate average impairment in earning capacity resulting from impairment.  See 38 C.F.R. § 4.1 (2008).  Even considering the Veteran's statements, an evaluation in excess of that currently assigned still is not warranted, as the Veteran has not had an enucleation.  See 38 C.F.R. § 4.84a (2008).

In this case, the Veteran was service-connected under the principles of aggravation, and so the restrictions for disability ratings as delineated under 38 C.F.R. § 3.322(a) must also be reviewed. 

As provided under 38 C.F.R. §§ 3.322(a) and 4.22, in cases involving aggravation by active service the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service or is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all such cases to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made. 

From the Veteran's contentions, it is clear that he disagrees with the historical finding that his pre-service level of disability was 20 percent disabling, which limited him to receiving only a 10 percent evaluation for the degree of in-service aggravation. 

The service treatment records noted amblyopia with uncorrectable vision of 20/200 in the left eye on service induction in June 1984.  Uncorrected right eye near vision was 20/20, far right eye vision was 20/25 both uncorrected and corrected.  Under 38 C.F.R. § 4.48a, Diagnostic Code 6077, visual acuity in one eye of 20/200 and visual acuity in the other eye no worse than 20/40 warrants a 20 percent rating.  As such, the Veteran's pre-existing left eye disability warrants a 20 percent disability rating.  At the time of separation from service, the Veteran's visual acuity in his left eye was determined to be limited to light perception.  As previously discussed, under 38 C.F.R. § 4.84a, Diagnostic Code 6070 for blindness in one eye and visual acuity of no worse than 20/40 in the other eye, the Veteran warrants no more than a 30 percent evaluation.

Via application of 38 C.F.R. § 3.322(a) then, the Veteran can only receive a schedular disability rating of 10 percent for his service-connected left eye disability, in light of evaluation of his left eye disability at 20 percent when he entered active service, and at 30 percent after service.  The Board has considered other avenues that may afford the Veteran a schedular disability rating in excess of this remaining 10 percent, but finds that the law precludes any such schedular increase.  See 38 C.F.R. § 4.78.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the claim for a disability rating higher than 10 percent for the service-connected left eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Evaluation of facial scars

By a rating decision in September 2005, the RO granted service connection for facial scars and assigned a noncompensable disability rating, effective March 1, 2005, the day after the Veteran's retirement from service.  The RO also granted service connection for residuals of a retained metallic pellet lateral right ilinasi, claimed as facial numbness, and assigned a noncompensable disability rating.  The Veteran appealed for a higher rating.  In a statement in December 2007, the Veteran specifically requested a compensable disability rating for facial scars.  By a rating decision in August 2008, the RO increased the Veteran's disability rating for facial scars to 10 percent, effective December 28, 2007.  Thereafter in September 2012, the RO increased the Veteran's disability rating for facial scars to 30 percent, effective July 26, 2011.  The Veteran continued his appeal for higher disability ratings.  

The Veteran's facial scars are currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the RO informed him of both the old and new criteria in the supplemental statement of the case in November 2008.  Therefore, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The appellant is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118 (2012). 

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Diagnostic Code 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Diagnostic Code 7803 provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  Diagnostic Code 7805 provides that other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assigned a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4), (5) (2012).

The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent evaluation with one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement.  

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012). 

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012). 

Prior to December 28, 2007, the Veteran's facial scars were assigned a noncompensable disability rating.  At the time, the evidence included a VA examination in May 2005, which noted the Veteran's complaints of numbness affecting a small area lateral to the right nostril, as well as on the left cheek.  There was a scar extending laterally from the left ilanasi down to the cheek.  There was also a scar extended medially from the left angle of the left eye, with no associated numbness.  The Veteran denied any alterations in taste or smell, nor any problems with extraocular movements.  X-rays revealed a retained metallic pellet.  The examiner diagnosed scars on the face with subjective numbness in the area of injury with a pellet gun.  

The RO increased the Veteran's disability rating to 10 percent, effective December 28, 2007.  

On VA examination in May 2008 the Veteran was noted to have two scars on the face, one below inferior lateral to the left eye and one on the lateral side of nose on same side.  The scar in the area of the nose was 1/16 inches wide, and 1 1/2 inches long.  The scar was not tender to palpation or adherent to underlying tissue.  There was no limited motion or function due to scarring.  The scar was not elevated.  There was no underlying soft tissue damage, skin ulceration or breakdown over scar, nor underlying tissue loss.  The scar was depressed.  The examiner noted no disfigurement of the head, face, or neck.  The scar was noted to be the same color and same texture as the normal skin, and it was not inflexible. There was no induration.  The scar located on the lateral and inferior left nose/face area was 1/8 inches wide and 1 1/4 inches long.  The scar was not tender to palpation.  It was not adherent to underlying tissues.  There was no limited motion or function due to scarring, underlying soft tissue damage, skin ulceration or breakdown over scar, or underlying tissue loss, and the scar was not inflexible.  There was no induration.  The scar was not elevated.  The scar was depressed.  There was no disfigurement of the head, face, or neck, and the scar was the same color and same texture as the normal skin.  

The Board finds that prior to December July 26, 2011, the Veteran meets the criteria under either version of Diagnostic Code 7800 for a 10 percent rating for his facial scars.  That is based on the fact that he meets one of the eight characteristics of disfigurement.  In this regard the Board notes that on VA examination in May 2008 the Veteran was noted to have two scars on the face, one below inferior lateral to the left eye and one on the lateral side of nose on same side, and both were noted to be depressed.  Although the findings were not previously reported by the VA examiner in May 2005, the Board finds that the examiner failed to provide sufficient information to rate the facial scars at that time.  Affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating for the Veteran's facial scars is warranted prior to July 26, 2011. 

However, the Board finds that a rating higher than 10 percent is not warranted under Code 7800 because the Veteran's facial scars are not shown to meet any of other seven characteristics of disfigurement prior to July 26, 2011.  The evidence of record does not show that the appellant's facial scars caused disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The appellant's facial scars were not 5 or more inches in length, were not at least one-quarter inch wide at the widest point, they were not adherent to underlying tissue, nor hypo or hyper pigmented, underlying soft tissue was not missing, and the skin was not indurated and inflexible in an area exceeding six square inches.  Inasmuch as the Veteran did not meet any of the other seven characteristics of disfigurement for his facial scars, the Board finds that the criteria for a rating higher than 10 percent prior to July 26, 2011, were not met and a rating higher than 10 percent is thus not warranted.

The regulatory amendments include the addition of Note (4) under Diagnostic Code 7800.  That note provides that VA should separately rate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  Sensory loss in the face would be rated pursuant to disease of the cranial nerves under 38 C.F.R. § 4.124.  Diagnostic Codes 8205, 8207, 8209-8212 govern the cranial nerves, and provide 10 percent ratings for moderate incomplete paralysis.  Anything less severe than moderate incomplete paralysis would be rated 0 percent.  As previously noted, service connection is currently in effect for residuals of a retained metallic pellet lateral right ilinasi, claimed as facial numbness.  The condition has been assigned a noncompensable disability rating, effective March 1, 2005, under Diagnostic Code 8207.  A claim for a compensable rating for residuals of a retained metallic pellet lateral right ilinasi, claimed as facial numbness, is not currently before the Board.  

Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  As the facial scars were not superficial or unstable, or painful on examination, ratings under Diagnostic Codes 7803 or 7804 are not warranted.  Prior to July 26, 2011, there is no objective evidence of limitation of function of the affected part.  In this regard, while at the January 2011 personal hearing, the Veteran testified that he felt the skin on his face would pull and tighten due to the facial scars, the VA examiner specifically found there was no limitation of motion or limitation of function caused by the facial scars, and there is no objective evidence of record to show that the scars are productive of limitation of function.  Therefore, the Board finds that a higher rating under Diagnostic Code 7805 is not warranted because the objective examination did not find any residual loss of function that could be rated, nor was there any indication that the appellant's scars were productive of disabling effects not considered in the 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The RO increased the Veteran's disability rating to 30 percent, effective July 26, 2011.  

On VA examination in July 2011, the examiner noted a scar inferolateral to the left eye and a scar involving the left ala nasi.  The Veteran complained of occasional aches on a daily basis due to the scar involving the left ala nasi, as well as constant tingling in both scars.  There were also 2 small scars, one above the eye brow and one on the forehead, which were asymptomatic.  The VA examiner noted a scar that was inferolateral to the left eye and curvilinear in shape.  It was 2 cm long, 0.1 cm at the widest aspect.  The scar was painless on examination.  It was minimally depressed and there was numbness around the scar.  There was no skin breakdown, no limitation of motion or function caused by the scar, no inflammation, edema or keloid formation.  The scar was similar in color to the surrounding skin.  There was no adherence to underlying tissue.  The VA examiner determined that the scar was minimally depressed, with no abnormal texture, induration or inflexibility.  With regards to the second scar, the examiner noted a scar that extended from the left ala nasi on to the left cheek.  This was also a curvilinear scar, and the total length of the scar is 8 cm long.  It was 0.2 cm at the widest aspect.  There was some hyper-pigmentation in the curve of the left ala nasi, and the rest of the scar was similar in color to the surrounding skin.  This scar was painless on examination.  There was no skin breakdown.  There was minimal depression associated with the scar and residual numbness in the surrounding area.  The scar was not productive of limitation of motion or function, inflammation, induration, inflexibility, edema or keloid formation.  There was no adherence to underlying tissue.  The VA examiner found that the surface contour of that scar was minimally depressed with hyperpigmentation around the curvature of the ala nasi.  The VA examiner stated that the remaining scar was similar in color to the surrounding skin.  Neither scar was productive of gross distortion or asymmetry of features.  

In summary, there was a curvilinear scar inferolateral to the left eye, measuring 2 cm long by 0.1 cm at the widest aspect.  The scar was minimally depressed with no abnormal texture, induration or inflexibility.  The second curvilinear scar extended from the left ala nasi on to the left cheek, and measured 8 cm long by 0.2 cm at the widest aspect.  That scar was minimally depressed with hyperpigmentation around the curvature of the ala nasi.  There were also 2 small scars, one above the eye brow and one on the forehead, which were asymptomatic.  The evidence does not establish that at least four of the characteristics of disfigurement are met so as to meet the requirements for a rating of 50 percent.  Additionally, neither scar was productive of gross distortion or asymmetry of features.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

As previously noted, Diagnostic Codes 7801 and 7802 are not applicable as they apply to scars other than on the head, face, or neck.  To the extent that the Veteran complained of pain, numbness and tingling, as noted above, service connection is currently in effect for residuals of a retained metallic pellet lateral right ilinasi, claimed as facial numbness, under Diagnostic Code 8207.  Additionally, the facial scars are not shown to be unstable or painful to warrant ratings under Diagnostic Code 7804.  As there is no indication that the appellant's scars have disabling effects not considered in the 30 percent disability rating, a higher evaluation is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2012). 

Accordingly, the Board finds that prior to July 26, 2011, the criteria for a 10 percent rating, but no higher, were met for the service-connected facial scars.  To that extent only is the appeal granted.  Effective July 26, 2011, the weight of the evidence demonstrates that the Veteran's facial scars do not warrant a rating in excess of 30 percent.  As the preponderance of the evidence is against the claim for assignment of any higher ratings for facial scars the claim for higher ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the statements and testimony of the Veteran regarding the severity of the service-connected lumbar strain, angle recession glaucoma of the left eye, and facial scars.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar strain, angle recession glaucoma of the left eye, and facial scars, has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which the service-connected disabilities are rated.  However, even considering the Veteran's credible testimony regarding the impact of service-connected lumbar strain, angle recession glaucoma of the left eye, and facial scars, on his ability to function and symptomatology, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disabilities.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria for the Veteran's service-connected lumbar strain, angle recession glaucoma of the left eye, and facial scars, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar strain, angle recession glaucoma of the left eye, and facial scars, and referral for consideration of extraschedular ratings is not warranted.


ORDER

An initial rating higher than 10 percent for lumbar strain prior to November 1, 2008, is denied.

A rating higher than 20 percent for lumbar strain as of November 1, 2008, is denied.

An initial rating higher than 10 percent for angle recession glaucoma of the left eye is denied. 

An initial rating of 10 percent, but not higher, for facial scars prior to July 26, 2011, is granted.

A rating higher than 30 percent for facial scars as of July 26, 2011, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


